Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al (US 10,449,637) in views of Miyata et al (US 2016/0121433).
For claim 1, Han teaches a flux-cored wire for gas shielded arc welding, the flux-cored wire comprises a steel sheath filled with a flux (abstract), and the flux-cored wire comprises, relative to the total mass of the flux-cored wire,
From 0.01 mass% to  0.10 mass% of C (abstract, line 10),
From 1.5 mass% to 4.0 mass% of Mn (abstract, line 6-7),
From 0.1 mass% to  2.5 mass% of  Si (abstract, line 9),
 	from 0.01 mass% to 1.00 mass% of elemental Ti (abstract, line 10), 
from 0.01 mass% to 1.00 mass% of elemental Al (col.6, lines 33-35),
90 mass% or greater of Fe (col.5, lines 59-61),
From 0.01 mass% to 0.50 mass% of NaF (col.10, table 3, 5th column (“NAF”)),
Han fails to teach from 0.01 mass% to 1.00 mass% of ZrO2, from 0.01 mass% to 0.50 mass% of TiO2, wherein 3 < [ZrO2]/[NaF] < 50 is satisfied, wherein [ZrO2] is a ZrO2 content, and [NaF] is a NaF content.
Miyata teaches, similar flux-cored wire, from 0.01 mass% to 1.00 mass% of ZrO2 (page.5, table 4, column 15, example 43, 1), from 0.01 mass% to 0.50 mass% of TiO2 (page.5, table 4, column 15, example 43, 0.5), wherein 3< [ZrO2]/[NaF] < 50 is satisfied 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to modify flux cored wire of Han to include ZrO2, and TiO2 as taught by Miyata for the purpose of improving arc stability and protecting the weld metal from oxidation (Miyata, par.32, 4-5).
For claim 3, Han in view of Miyata teaches the invention as claimed and discussed above and Han further teaches relative to the total mass of the wire, at least one of from 0.01 mass% to 0.50 mass% K2O in terms of K (K2O is compound of K is less 0.2%,, col.6, lines 42-43), and from 0.01 mass% to  0.50 mass%  of Na2O, in terms of Na (Na2O is compound of Na is less 0.2%,, col.6, lines 42-43). 
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al (US 10,449,637) in views of Miyata et al (US 2016/0121433) as applied to claims above, and further in view of Lee (US 2003/0116550).
Han, as modified by Miyata, teaches all the limitation as previsouly set forth except for relative to the total mass of the wire, from 0.01 mass% to  0.50 mass% of AI2O3.
Lee teaches, similar flux cored wire, relative to the total mass of the wire, from 0.01 mass% to  0.50 mass% of AI2O3 (par.22, lines 6-7). 

For claim 4, Han in view of Miyata teaches the invention as claimed and discussed above and Han further teaches relative to the total mass of the wire, at least one from 0.01 mass% to 0.50 mass% of K2O, in terms of K (K2O is compound of K is less 0.2%,, col.6, lines 42-43), and from 0.01 mass% to 0.50 mass% Na2O, in terms of Na (Na2O is compound of Na is less 0.2%, col.6, lines 42-43).

Response to Amendment/Arguments
Applicant's arguments filed 03/08/2021 have been fully considered but they are not persuasive.
 	Applicant argues that the Examiner has ignored the Miyata compositions that already contain Zr02 and TiO because it does not fit his case of obviousness, but rather took the Han composition, selected only Zr02 and Ti02 from the completely different Miyata composition and recreated his case obviousness using the claimed invention as a roadmap by selectively combining Han et al. and Miyata et al.  However, examiner respectfully disagrees with applicant because the examiner have read the applicant’s 2 and TiO, therefore, since there is no specific ranges of combination of Zr02 and TiO, the combination of Han in view of Miyata meets the claim limitation. Furthermore, as applicant appears to have placed no criticality on the claimed range (see pp.( 5, 6 and 9)) indicating the range “may” be within the claimed range) and since it has been held that “in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists ”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).​


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-270-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ROBERT J UTAMA/Primary Examiner, Art Unit 3715